 


114 HR 3329 IH: To increase the number of operational aircraft carriers.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3329 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Conaway introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To increase the number of operational aircraft carriers. 
 
 
1.Increase in number of operational aircraft carriers 
(a)FindingsCongress makes the following findings: (1)In light of the increased array of complex threats across the globe, the Navy is operating at maximum capacity, increasing deployment lengths, and decreasing maintenance periods in order to meet operational requirements. 
(2)Deployment lengths now frequently extend to 10 months, which places considerable strain on personnel, equipment, and platforms. (3)Upon return from deployment, units are often placed in surge status, requiring them to maintain high levels of readiness and to quickly re-deploy if necessary. 
(4)An additional carrier strike group would give the Secretary of Defense greater flexibility in deploying naval forces as well as increase forward naval presence. It would also improve the health and long-term service life of the existing fleet by providing for longer maintenance and repair time. (b)Increase in number of carriersSection 5062(b) of title 10, United States Code, is amended by striking 11 operational aircraft carriers and inserting 12 operational aircraft carriers. 
(c)Effective dateThe amendment made by subsection (b) shall take effect on September 30, 2023.  